                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 6/17/2021
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                              -v-                              :
                                                               :
                                                               :       1:19-cr-306-GHW
 ONTONIEL ROSARIO BURGOS                                       :
                                                               :            ORDER
                                            Defendant. :
                                                               :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On May 24, 2021, the Court received a request from Mr. Burgos requesting in part that the

Court grant him compassionate release (the “May 24 Application”). Dkt. No. 134. The request was

made notwithstanding the fact that Mr. Burgos has not yet commenced his sentence.

         The Court must deny the motion because Mr. Burgos has not yet satisfied the statutory

preconditions to the relief that he seeks. 18 U.S.C. § 3582(c)(1)(A) reads in pertinent part as follows:

“The court may not modify a term of imprisonment once it has been imposed except that . . . the court,

upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant's facility, whichever is earlier, may reduce the term of imprisonment

. . . .” Id. (emphasis added). The language of this provision (“[t]he court may not”) expressly

prohibits the Court from granting relief unless the statutory preconditions are satisfied.

         By its plain terms, the relief permitted under § 3582(c) “applies only to those defendants

who have begun serving their term of imprisonment at a BOP facility.” United States v. Konny, 463 F.

Supp. 3d 402, 404 (S.D.N.Y. 2020). As the United States indicates in its June 17, 2021 response to
Mr. Burgos’ application, the courts in this District that have considered the issue of whether a

defendant can seek compassionate release prior to his surrender have reached this conclusion. Dkt.

No. 138. Mr. Burgos has not exhausted the statutory preconditions to his release. Therefore the

Court may not grant his requested relief at this time.

        The Court will consider any application for compassionate release made by Mr. Burgos in

compliance with the statute. The Court takes no position at this point as to whether Mr. Burgos will

be able to demonstrate the existence of extraordinary and compelling circumstances for his release

and that the § 3553(a) factors mitigate in favor of his early release in such an application. The Court

observes now as dicta, however, that the May 24 Application does not describe material facts that

were unknown to the Court at the time that it reached its conclusion regarding the appropriate

sentence for Mr. Burgos. As the Government’s response to the May 24 Application reminds the

parties, among other things, the Court considered Mr. Burgos’ health, the COVID-19 pandemic,

and the impact of its sentence on Mr. Burgos’ immigration status. Nor does the May 24 Application

describe any changes in Mr. Burgos’ circumstances that have an impact on the Court’s evaluation of

the factors set forth in § 3553(a). Again, the Court will consider any proper application for

compassionate release on the merits on the basis of the information provided in it. The May 24

Application, however, provides no basis for the Court to conclude that a sentence other than the

one that it imposed is appropriate for Mr. Burgos.

        SO ORDERED.

Dated: June 17, 2021
New York, New York                                               ________
                                                                       ____
                                                                         ____
                                                                         ____
                                                                         __ ____
                                                                              _____
                                                                              ____
                                                                                 _ _____
                                                                                       ____
                                                                                         ___
                                                                                         __
                                                         __________________________________
                                                                GREGO
                                                                GREGORYG RY
                                                                       GO R H.H. WOODS
                                                                 nited States District Judge
                                                                United




                                                   2
